933 So. 2d 730 (2006)
Ronald DOOLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3081.
District Court of Appeal of Florida, Fourth District.
July 26, 2006.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Ronald Dooley was convicted of failing to appear at sentencing. Dooley argues that because he was never charged with the offense, his conviction for the same was fundamental error. As we stated in Scala v. State, 770 So. 2d 732, 732-33 (Fla. 4th DCA 2000), "[c]onviction for a charge not made by information or indictment is a denial of due process, and the complete failure to charge a crime is a defect that can be raised at any time, including on appeal." We accept the State's concession of error and reverse and remand with instructions that the judgment of conviction and sentence be vacated accordingly.
STEVENSON, C.J., STONE, J., and BATEMAN, III, THOMAS HOWELL, Associate Judge, concur.